                                                                  Case 2:19-cv-01739-JCM-DJA Document 65
                                                                                                      66 Filed 08/11/20
                                                                                                               08/12/20 Page 1 of 2



                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                              6   Attorneys for Plaintiff/Counter-Defendant
                                                                  Russell LeBarron
                                                              7
                                                                                            UNITED STATES DISTRICT COURT
                                                              8
                                                                                                     DISTRICT OF NEVADA
                                                              9
                                                                   RUSSELL LEBARRON, an individual;                  Case No.: 2:19-cv-01739-JCM-DJA
                                                             10
                                                                                     Plaintiff,
                                                             11    vs.                                                STIPULATION TO EXTEND TIME
                                                                                                                      TO RESPOND TO DEFENDANT’S
                                                             12    INTERSTATE GROUP, LLC; DOES I                      MOTION TO DISMISS SECOND
GABROY LAW OFFICES




                                                                   through X; and ROE Corporations XI                 AMENDED COMPLAINT, OR
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    through XX, inclusive,                             ALTERNATIVELY, MOTION FOR
                                                                                                                      SUMMARY JUDGMENT (ECF No. 64)
                           Henderson, Nevada 89012




                                                             14                       Defendant.                      AND TO EXTEND DEADLINE TO FILE
                                                                                                                      DISPOSITIVE MOTIONS
                                                             15
                                                                   INTERSTATE GROUP, LLC;                             (First Request)
                                                             16
                                                                                      Counterclaimant,
                                                             17    vs.
                                                             18    RUSSELL LEBARRON,
                                                             19                       Counter-Defendant.
                                                             20
                                                                      STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION
                                                             21         TO DISMISS SECOND AMENDED COMPLAINT, OR ALTERNATIVELY,
                                                                         MOTION FOR SUMMARY JUDGMENT (ECF No. 64) AND TO EXTEND
                                                             22                    DEADLINE TO FILE DISPOSITIVE MOTIONS
                                                             23   Plaintiff/Counter-Defendant Russell LeBarron and Defendant/Counterclaimant Interstate
                                                             24   Group, LLC, by and through their respective counsel of record, hereby stipulate to the
                                                             25   following extension of time for Plaintiff/Counter-Defendant Russell LeBarron to respond to
                                                             26   Defendant/Counterclaimant Interstate Group, LLC Motion to Dismiss Second Amended
                                                             27   Complaint,   or   Alternatively,    Motion   for   Summary   Judgment   (ECF    No.   64).
                                                             28   Plaintiff/Counter-Defendant’s response is currently due August 17, 2020.
                                                                                                           Page 1 of 2
                                                                  Case 2:19-cv-01739-JCM-DJA Document 65
                                                                                                      66 Filed 08/11/20
                                                                                                               08/12/20 Page 2 of 2



                                                              1          The parties hereby agree that Plaintiff/Counter-Defendant’s response to the Motion
                                                              2   shall be due on September 30, 2020.
                                                              3          This is the first request for an extension of time to file a response to the motion.
                                                              4          Further, the parties hereby agree that the deadline to file dispositive motions shall
                                                              5   be extended from September 29, 2020 to October 31, 2020.
                                                              6          Good cause readily exists for this request. The FRCP 30(b)(6) deposition of
                                                              7   Defendant/Counterclaimant Interstate Group, LLC is currently scheduled for August 21,
                                                              8   2020 as is the deposition of a witness on August 28, 2020. The parties make this request
                                                              9   in good faith to conserve resources and to allow such discovery efforts to occur prior to
                                                             10   the full briefing of Defendant/Counterclaimant Interstate Group, LLC’s Motion (ECF No.
                                                             11   64).
                                                             12           This request is not sought for any improper purpose or other reason of delay.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                   Dated this _11th__ day of August 2020. Dated this _11th__ day of August 2020.
                                                             14
                                                                   Respectfully submitted,                     Respectfully submitted,
                                                             15

                                                             16    /s/ Christian Gabroy                        /s/ Malani L. Kotchka, Esq.
                                                                   Christian Gabroy, Esq.                      Malani L. Kotchka, Esq.
                                                             17    Nev. Bar No. 8805                           Nev. Bar No. 0283
                                                                   GABROY LAW OFFICES                          HEJMANOWSKI & MCCREA LLC
                                                             18    170 S. Green Valley Parkway, Ste 280        520 South Fourth Street, Suite 320
                                                                   Henderson, Nevada 89012                     Las Vegas, NV 89101
                                                             19    Tel (702) 259-7777                          Tel: (702) 834-8777
                                                                   Fax (702) 259-7704                          Fax: (702) 834-5262
                                                             20
                                                                   Attorneys for Plaintiff/Counter-            Attorney for Defendant/Counterclaimant
                                                             21    Defendant
                                                             22

                                                             23
                                                                         IT IS SO ORDERED.
                                                             24

                                                             25
                                                                          August 12, 2020
                                                                          ______________                    __________________________________
                                                             26
                                                                         Date                             UNITED STATES DISTRICT JUDGE/ UNITED
                                                             27                                           STATES MAGISTRATE JUDGE
                                                             28

                                                                                                           Page 2 of 2
